COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-06-023-CV
 
31
EIGHT‑LINER MACHINES                                                  APPELLANT
 
                                                   V.
 
THE
STATE OF TEXAS                                                            APPELLEE
 
                                               ----------
        FROM
COUNTY CRIMINAL COURT NO. 3 OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered appellant=s AMotion
To Withdraw Appeal.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by the
appellant, for which let execution issue.
PER CURIAM
PANEL D:   LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
 
DELIVERED:  April 27, 2006




[1]See Tex. R. App. P. 47.4.